Smith, J. (dissenting):
I concur in the opinion of Mr. Presiding Justice Clarke and desire to add only a single sentence. The policy of the *244Legislature in enacting laws governing elections has been indicated to make their requirements absolute as far as possible and not discretionary, thus seeming certainty in their administration. The only discretion that I read in the statute as to the time when the examination shall be ordered is as to the time necessary in the giving of the notices which may be required and as may be necessary to make preparation for the examination of the' ballots to which the candidate is given the absolute right.
Clarke, P. J., concurred.
Order affirmed, without costs.